Exhibit 10.3
 
CHINA ARCHITECTURAL ENGINEERING, INC.
 
STOCK OPTION AGREEMENT
 
RECITALS
 
A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or the board of directors
of any Parent or Subsidiary and consultants and other independent advisors in
the service of the Corporation (or any Parent or Subsidiary).
 
B. Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.
 
C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1. Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.
 
2. Option Term. This option shall have a term of [__] years measured from the
Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.
 
3. Limited Transferability.
 
(a) This option shall be neither transferable nor assignable by Optionee other
than by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee. However, Optionee may
designate one or more persons as the beneficiary or beneficiaries of this
option, and this option shall, in accordance with such designation,
automatically be transferred to such beneficiary or beneficiaries upon the
Optionee’s death while holding this option. Such beneficiary or beneficiaries
shall take the transferred option subject to all the terms and conditions of
this Agreement, including (without limitation) the limited time period during
which this option may, pursuant to Paragraph 5, be exercised following
Optionee’s death.
 
(b) If this option is designated a Non-Statutory Option in the Grant Notice,
then this option may be assigned in whole or in part during Optionee’s lifetime
to the Optionee’s family members as a gift, whether directly or indirectly, or
by means of a trust or partnership or otherwise, or pursuant to a qualified
domestic relations order as defined in the Code or Title 1 of the Employee
Retirement Income Security Act of 1974, as amended, provided, that, if the
Corporation is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, then as otherwise permitted pursuant to General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, or any
successor thereto. For purposes of this Agreement, unless otherwise determined
by the Plan Administrator, "family member" shall have the meaning given to such
term in Rule 701 promulgated under the Securities Act, provided, that, if the
Corporation is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, then it shall have the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
or any successor thereto. The assigned portion shall be exercisable only by the
person or persons who acquire a proprietary interest in the option pursuant to
such assignment. The terms applicable to the assigned portion shall be the same
as those in effect for this option immediately prior to such assignment.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments as specified in the Grant Notice. As the option
becomes exercisable for such installments, those installments shall accumulate,
and the option shall remain exercisable for the accumulated installments until
the Expiration Date or sooner termination of the option term under Paragraph 5
or 6.
 
5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:
 
(a) Should Optionee cease to remain in Service for any reason (other than death,
Disability or Misconduct) while this option is outstanding, then Optionee (or
any person or persons to whom this option is transferred pursuant to a permitted
transfer under Paragraph 3) shall have a period of thirty (30) days (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.
 
(b) Should Optionee die while this option is outstanding, then the personal
representative of Optionee’s estate or the person or persons to whom the option
is transferred pursuant to Optionee’s will or the laws of inheritance following
Optionee’s death or to whom the option is transferred during Optionee’s lifetime
pursuant to a permitted transfer under Paragraph 3 shall have the right to
exercise this option. However, if Optionee dies while holding this option and
has an effective beneficiary designation in effect for this option at the time
of his or her death, then the designated beneficiary or beneficiaries shall have
the exclusive right to exercise this option following Optionee’s death. Any such
right to exercise this option shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the six (6)-month period
measured from the date of Optionee’s death or (ii) the Expiration Date.
 
(c) Should Optionee cease Service by reason of Disability while this option is
outstanding, then Optionee (or any person or persons to whom this option is
transferred pursuant to a permitted transfer under Paragraph 3) shall have a
period of six (6) months (commencing with the date of such cessation of Service)
during which to exercise this option. In no event shall this option be
exercisable at any time after the Expiration Date.
 
 
2

--------------------------------------------------------------------------------

 
 
Note: Exercise of this option on a date later than three (3) months following
cessation of Service due to Disability will result in loss of favorable
Incentive Option treatment, unless such Disability constitutes Permanent
Disability. In the event that Incentive Option treatment is not available, this
option will be taxed as a Non-Statutory Option upon exercise.
 
(d) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares in
which Optionee is, at the time of Optionee’s cessation of Service, vested
pursuant to the Vesting Schedule specified in the Grant Notice or the special
vesting acceleration provisions of Paragraph 6. Upon the expiration of such
limited exercise period or (if earlier) upon the Expiration Date, this option
shall terminate and cease to be outstanding for any vested Option Shares for
which the option has not been exercised. To the extent Optionee is not vested in
one or more Option Shares at the time of Optionee’s cessation of Service, this
option shall immediately terminate and cease to be outstanding with respect to
those shares.
 
(e) Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in Misconduct while this option is outstanding, then this
option shall terminate immediately and cease to remain outstanding.
 
6. Change of Control Assumption.
 
(a) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent that the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the successor corporation may, in connection with the assumption of
this option, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control.
 
(b) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 
7. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become the record holder of the
purchased shares.
 
9. Manner of Exercising Option.
 
(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
 
(i) Execute and deliver to the Corporation a [Purchase Agreement/Exercise
Notice] for the Option Shares for which the option is exercised.
 
(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:
 
(A) cash or check made payable to the Corporation; or
 
(B) a promissory note payable to the Corporation, but only to the extent
authorized by the Plan Administrator in accordance with Paragraph 14.
 
Should the Common Stock be registered under Section 12 of the 1934 Act at the
time the option is exercised, then the Exercise Price may also be paid as
follows:
 
(C) in shares of Common Stock held by Optionee (or any other person or persons
exercising the option) for the requisite period necessary to avoid a charge to
the Corporation’s earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or
 
(D) to the extent the option is exercised for vested Option Shares and unless
prohibited by Section 402 of the Sarbanes Oxley Act of 2002, through payment in
accordance with a brokerage transaction as permitted under the provisions of
Regulation T applicable to cashless exercises promulgated by the Federal Reserve
Board out of the sale proceeds available on the settlement date of sufficient
funds to cover the aggregate exercise price payable for the purchased shares
plus all applicable income and employment taxes required to be withheld by the
Corporation by reason of such exercise and the Optionee (or any other person or
persons exercising the option) shall concurrently provide irrevocable
instructions to the Corporation to deliver the certificates for the purchased
shares directly to a brokerage firm in order to complete the sale.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
 
(iv) Execute and deliver to the Corporation such written representations as may
be requested by the Corporation in order for it to comply with the applicable
requirements of applicable securities laws.
 
(v) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining Optionee) for the satisfaction of all applicable income
and employment tax withholding requirements applicable to the option exercise.
 
(b) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.
 
10. Compliance with Laws and Regulations.
 
(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq National Market, if applicable)
on which the Common Stock may be listed for trading at the time of such exercise
and issuance.
 
(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.
 
11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns and the legal representatives, heirs and legatees
of Optionee’s estate.
 
12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
 
 
5

--------------------------------------------------------------------------------

 
 
13. Financing. The Plan Administrator may, in its absolute discretion and
without any obligation to do so, permit Optionee to pay the Exercise Price for
the purchased Option Shares by delivering a full-recourse promissory note
bearing interest at a market rate and secured by those Option Shares. The
payment schedule in effect for any such promissory note shall be established by
the Plan Administrator in its sole discretion.
 
Note: If the Optionee is a consultant, then the promissory note delivered in
payment of the Exercise Price must be secured by collateral other than the
purchased Option Shares.
 
14. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.
 
15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.
 
16. Stockholder Approval. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may be issued
under the Plan as last approved by the stockholders, then this option shall be
void with respect to such excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.
 
17. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:
 
(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (i) more than thirty (30) days after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or (ii)
more than six (6) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.
 
(b) This option shall not become exercisable in the calendar year in which
granted if (and to the extent) the aggregate Fair Market Value (determined at
the Grant Date) of the Common Stock for which this option would otherwise first
become exercisable in such calendar year would, when added to the aggregate
value (determined as of the respective date or dates of grant) of the Common
Stock and any other securities for which one or more other Incentive Options
granted to Optionee prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. To the extent the exercisability of this option is
deferred by reason of the foregoing limitation, the deferred portion shall
become exercisable in the first calendar year or years thereafter in which the
One Hundred Thousand Dollar ($100,000) limitation of this Paragraph 17(b) would
not be contravened, but such deferral shall in all events end immediately prior
to the effective date of a Change in Control in which this option is not to be
assumed or otherwise continued in effect, whereupon the option shall become
immediately exercisable as a Non-Statutory Option for the deferred portion of
the Option Shares.
 
 
6

--------------------------------------------------------------------------------

 
 
(c) Should Optionee hold, in addition to this option, one or more other options
to purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.
 
 
7

--------------------------------------------------------------------------------

 

APPENDIX
 
The following definitions shall be in effect under the Agreement:
 
A. Agreement shall mean this Stock Option Agreement.
 
B. Board shall mean the Corporation’s Board of Directors.
 
C. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or
 
(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation, or
 
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.
 
In no event shall any public offering of the Corporation’s securities be deemed
to constitute a Change in Control.
 
D. Code shall mean the Internal Revenue Code of 1986, as amended.
 
E. Common Stock shall mean the Corporation’s common stock.
 
F. Corporation shall mean China Architectural Engineering, Inc., a Delaware
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of China Architectural Engineering, Inc. which shall by
appropriate action assume this option.
 
G. Disability shall mean the inability of Optionee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment and shall be determined by the Plan Administrator on the basis of
such medical evidence as the Plan Administrator deems warranted under the
circumstances. Disability shall be deemed to constitute Permanent Disability in
the event that such Disability is expected to result in death or has lasted or
can be expected to last for a continuous period of twelve (12) months or more.
 
 
A-1

--------------------------------------------------------------------------------

 
 
H. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
 
I. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.
 
J. Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.
 
K. Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.
 
L. Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i) If the Common Stock is at the time traded on the Nasdaq National Market,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question, as the price is reported by the National
Association of Securities Dealers on the Nasdaq National Market and published in
The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.
 
(ii) If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
 
(iii) If the Common Stock is at the time neither listed on any Stock Exchange
nor traded on the Nasdaq National Market, then the Fair Market Value shall be
determined by the Plan Administrator after taking into account such factors as
the Plan Administrator shall deem appropriate.
 
M. Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.
 
 
A-2

--------------------------------------------------------------------------------

 
 
N. Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.
 
O. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
 
P. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by Optionee, any unauthorized use or disclosure by Optionee of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by Optionee adversely affecting
the business or affairs of the Corporation (or any Parent or Subsidiary) in a
material manner. The foregoing definition shall not in any way preclude or
restrict the right of the Corporation (or any Parent or Subsidiary) to discharge
or dismiss Optionee or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Misconduct.
 
Q. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
R. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
S. Option Shares shall mean the number of shares of Common Stock subject to the
option.
 
T. Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.
 
U. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
V. Plan shall mean the Corporation’s 2007 Equity Incentive Plan.
 
W. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.
 
X. Purchase Agreement shall mean the stock purchase agreement in substantially
the form of Exhibit C to the Grant Notice.
 
Y. Service shall mean the Optionee’s performance of services for the Corporation
(or any Parent or Subsidiary) in the capacity of an Employee, a non-employee
member of the board of directors or an independent consultant.
 
 
A-3

--------------------------------------------------------------------------------

 
 
Z. Stock Exchange shall mean the American Stock Exchange or the New York Stock
Exchange.
 
AA. Subsidiary shall mean any entity in which, directly or indirectly through
one or more intermediaries, the Corporation has at least a 50% ownership
interest or, where permissible under Code Section 409A, at least a 20% ownership
interest.
 
BB. Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice pursuant to which the Optionee is to vest in the Option Shares in a
series of installments over his or her period of Service.
 
 
A-4

--------------------------------------------------------------------------------

 

ADDENDUM
TO
STOCK OPTION AGREEMENT



The following provisions are hereby incorporated into, and are hereby made a
part of, that certain Stock Option Agreement (the “Option Agreement”) by and
between China Architectural Engineering, Inc. (the “Corporation”) and
________________________ (“Optionee”) evidencing the stock option (the “Option”)
granted on this date to Optionee under the terms of the Corporation’s 2007
Equity Incentive Plan, and such provisions shall be effective immediately. All
capitalized terms in this Addendum, to the extent not otherwise defined herein,
shall have the meanings assigned to them in the Option Agreement.
 
INVOLUNTARY TERMINATION FOLLOWING
A CHANGE IN CONTROL
 
A. If the Option is to be assumed by the successor corporation (or the parent
thereof) in connection with a Change in Control or is otherwise to be continued
in full force and effect pursuant to the terms of the Change in Control
transaction, then none of the Option Shares shall vest on an accelerated basis
upon the occurrence of that Change in Control, and Optionee shall accordingly
continue, over his or her period of Service following the Change in Control, to
vest in the Option Shares in one or more installments in accordance with the
provisions of the Option Agreement. However, upon an Involuntary Termination of
Optionee’s Service within _________ (__) months following such Change in
Control, all the Option Shares at the time subject to the Option shall
automatically vest in full on an accelerated basis so that the Option shall
immediately become exercisable for all the Option Shares as fully-vested shares
and may be exercised for any or all of those Option Shares as vested shares. The
Option shall remain so exercisable until the earlier of (i) the Expiration Date
or (ii) the expiration of the one (1)-year period measured from the date of the
Involuntary Termination.
 
B. For purposes of this Addendum, an Involuntary Termination shall mean the
termination of Optionee’s Service by reason of:
 
(a) Optionee’s involuntary dismissal or discharge by the Corporation for reasons
other than for Misconduct, or
 
(b) Optionee’s voluntary resignation following (A) a change in Optionee’s
position with the Corporation (or Parent or Subsidiary employing Optionee) which
materially reduces Optionee’s duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in Optionee’s level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based incentive programs) by more than fifteen percent
(15%) or (C) a relocation of Optionee’s place of employment by more than
fifty (50) miles, provided and only if such change, reduction or relocation is
effected by the Corporation without Optionee’s consent.
 
 
1

--------------------------------------------------------------------------------

 
 
C. The provisions of Paragraph 1 of this Addendum shall govern the period for
which the Option is to remain exercisable following the Involuntary Termination
of Optionee’s Service within _____ (__) months after the Change in Control and
shall supersede any provisions to the contrary in Paragraph 5 of the Option
Agreement.
 
IN WITNESS WHEREOF, China Architectural Engineering, Inc. has caused this
Addendum to be executed by its duly authorized officer as of the Effective Date
specified below.



 
CHINA ARCHITECTURAL ENGINEERING, INC.
         
By:
         
Title:
 

 
EFFECTIVE DATE: ________________, _______


 
2

--------------------------------------------------------------------------------

 
 